By Mr. Justice Thornton :
This action was commenced before a justice of the peace, and was brought into the County Court of Bibb county, by certiorari ; where, during the trial, a bill of exceptions was signed. It was then taken by writ of error into the Circuit Court; and upon errors there assigned, the judgment of the County Court was affirmed: from which judgment, a writ of error is brought to this Court.
The assignment of error here, only embraces the matter originally excepted to in the County Court, which was the refusing, and giving of instructions to the jury, as disclosed in the bill of exceptions. The charge asked, was, to instruct, that if they believed from the testimony, that the defendant had proved no payment on the note declared on,- except payments made after the commencement of the suit, and rendition of judgment by the justice of the peace, that the pleas of the defendant, pleaded in bar of the action generally, were not supported by such proof; that such defence could only be pleaded by way of plea of puis darrein continuance; and that they must, in that event, return a verdict for the plaintiff. This, the Court refused — but charged, that if they believed *50from the evidence, that the debt was satisfied, even after such judgment rendered, and before the cause was brought into that Court, that the defence was maintainable under the issues joined.
.After a case, from a Justice of the Peace, is brought into the County or Circuit Court, whether by appeal, nr certiorari, it is to be tried de now, as if it had originated in that Court: and the validity of the payment here sought to be established, may be tested by considering the case in that point of light. It seems to be admitted, that by a proper form of plea, this de-fence could have been availed: if it could, by any plea to the action, technically pleaded, it is admissible, we think, under the pleadings in this case; for, the act requiring the cause to be tried on its merits, according to the equity and justice of the case, upon an issue to be formed under the direction of the Court, has been often determined not to require critical accuracy in the pleadings, either as it respects the statement on the one hand,, or the plea on the other. The proceedings had before the magistrate, after the case comes up for trial, de novo, whether by appeal or cer-tiorari, are merely introductory to that trial, and may be assimilated to mesne process, in an ordinary action. Now, payment and satisfaction of the cause of action, like a release, is available, though made pending the writ.
From this view of the case, we think there is no error, and that the judgment must be affirmed.